DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021, 10/25/2021, and 4/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5: All recitations of “has” should read –is--.
Claim 5: All recitations of “the radial outside/inside an” should read -- the radial outside/inside of an--  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavakoli et al. (US 2021/0159751).
In claim 1, Tavakoli discloses a rotor (Fig. 1-5) for an electrical machine ([0027]), having: - a rotor core (1) with a plurality of radially outwardly extending rotor legs (11); - a number of exciter windings ([0037]) corresponding to the number of rotor legs (11), each wound around one of the rotor legs (11); and - a separating device (20), having - a number of separating portions (22, 23) corresponding to the number of rotor legs (11), which are arranged between a respective pair of adjacent exciter windings ([0037]) and extend axially between two opposing end faces (axial ends of 1) of the rotor (1), - a first annular connecting portion (21) which connects together the separating portions (22, 23) at one of the end faces (axial ends of 1), and - a second annular connecting portion (respective 21) which connects together the separating portions (22, 23) at the other of the end faces (other axial end of 1), wherein the separating device (20) is formed by a first part (31) and by a second part (respective 31) which are joined together by means of a form-fit and/or force-fit connection (Fig. 4), wherein the first part (31) comprises at least the first connecting portion (11) and at least partially the separating portions (22, 23), and the second part (respective 31) comprises at least the second connecting portion (respective 21).
In claim 2, Tavakoli discloses a respective separating portion (22, 23) is divided in the axial direction into a first partial separating portion (22) and a second partial separating portion (23), wherein the first part (31) of the separating device (22, 23) comprises the first partial separating portion (22) of a respective separating portion (22), and the second part (respective 31) of the separating device (22, 23) comprises the second partial separating portion (23) of a respective separating portion (23).
In claim 3, Tavakoli discloses wherein: each partial separating portion (22, 23) comprises a frontal first end (opposing axial ends of 22, 23) and a second end (adjacent axial ends of 22, 23) axially opposite the first end, and the connection between the first part (31) of the separating device (22, 23) and the second part (respective 31) of the separating device (22, 23) is formed by the second ends (adjacent axial ends of 22, 23) of the partial separating portions (22, 23) of a respective separating portion (22, 23).
In claim 4, Tavakoli discloses wherein: the second ends (adjacent axial ends of 22, 23) of the partial separating portions (22, 23) of a respective separating portion (22, 23) engage in one another.
In claim 5 Tavakoli discloses wherein the second end (adjacent axial ends of 22, 23) of one of the partial separating portions (22, 23) of a respective separating portion (22, 23) is on the radial outside of an axial first protrusion (224), and the second end (adjacent axial ends of 22, 23) of the other of the partial separating portions (22, 23) of the respective separating portion (22, 23) is on the radial inside of an axial second protrusion (223).
In claim 8, Tavakoli discloses wherein the first partial separating portion (22) and the second partial separating portion (23) of a respective separating portion (22, 23) each extend over 45 percent of the axial extent of the exciter windings (since they extend equally along the entire extent of the rotor).
In claim 10, Tavakoli discloses wherein - the first part (31) of the separating device (20) is made of one piece and of identical material, and - the second part (respective 31) of the separating device (20) is made of one piece and of identical material ([0040]).
In claim 11, Tavakoli discloses wherein viewed from the end faces (axial ends), the separating portions (22, 23) have a wedge- shaped base surface.
In claim 14, Tavakoli discloses an electrical machine ([0002]) for driving a vehicle, comprising a stator ([0027]) and a rotor (1) according claim 1, which is rotatably mounted inside the stator ([0027]).
In claim 15, Tavakoli discloses a vehicle (all applications of electrical machines are recognized in the art to drive a ‘vehicle’) comprising an electrical machine ([0027]) according to claim 14, wherein the electrical machine ([0027]) is configured to drive the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tavakoli et al. (US 2021/0159751) in view of Hoffman et al. (US 4075522; IDS).
In claim 9, Tavakoli teaches the rotor of claim 1, with the exception of wherein the connection is implemented by a hook structure.
However, Hoffman teaches a structure (Fig. 1-3) wherein the connection is implemented by a hook structure (49).
Therefore in view of Hoffman, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to prevent radial outward movement of the connection (Hoffman; Abstract).
Allowable Subject Matter
Claim 6-7 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 6: “wherein: the first protrusion has a radially inwardly pointing first extension, and the second protrusion has a radially outwardly pointing second extension which engages in the first extension.”
Claim 12: “comprising two terminating devices which are each arranged at a respective one of the end faces of the rotor core and each comprise terminating elements which extend between the rotor leg and the exciter winding.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2017/0338711) teaches a rotor assembly and motor having a first and second plate with a fixing assembly.
Kalavsky et al. (US 2009/0015084) teaches an electric motor having a rotor, a stator, and a rotor cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834